                                   1:20-cv-01305-JBM-JEH # 8         Page 1 of 1
                                                                                                          E-FILED
Judgment in a Civil Case (02/11)                                          Monday, 23 November, 2020 01:21:19 PM
                                                                                     Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                                                    for the
                                           Central District of Illinois

BOVITEQ USA, INC.                                   )
                                                    )
                    Plaintiff,                      )
                                                    )
                               vs.                  )        Case Number: 20-1305
                                                    )
TWIN RIVER VETERINARY                               )
SERVICE, LLC                                        )
                                                    )
                    Defendant.                      )

                                       JUDGMENT IN A CIVIL CASE



  ☒ DECISION BY THE COURT.                       This action has been decided on a Motion for Default
Judgment.

         IT IS ORDERED AND ADJUDGED that default judgment is entered in favor of
Plaintiff Boviteq USA, Inc. and against Defendant Twin River Veterinary Service, LLC. Plaintiff
shall recover from Defendant the amount of $228,113.36 ($227,713.36 in damages plus $400 in
filing fee costs).


Dated: 11/23/2020

                                                             s/ Shig Yasunaga
                                                             Shig Yasunaga
                                                             Clerk, U.S. District Court
